Citation Nr: 0716338	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a back disability, 
claimed as lumbar paravertebral radiculitis.

4.  Entitlement to service connection for a chest disability.

5.  Entitlement to an effective date earlier than March 25, 
1997, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to service 
connection for headaches, a left shoulder disability, a back 
disability, and a chest condition.  This matter also comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
July 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Huntington, West 
Virginia, which granted entitlement to service connection for 
PTSD, assigning a 30 percent rating effective August 1, 1997.  
(In a subsequent November 2005 rating action, the effective 
date was amended to March 25, 1997, upon a finding of clear 
and unmistakable error as to the originally assigned 
effective date.)

The issues of entitlement to service connection for 
headaches, a left shoulder disability, a back disability, and 
a chest disability, were remanded by the Board in August 2004 
to accomplish additional development.

The issues of entitlement to service connection for a chest 
disability and entitlement to an initial rating in excess of 
30 percent for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed headaches are causally related 
to active service.  

2.  The competent evidence does not demonstrate that a 
current left shoulder disability is causally related to 
active service.  

3.  The competent evidence does not demonstrate that a 
current back disability is causally related to active 
service.  

4. The veteran separated from active service in December 
1969; he did not raise a claim of entitlement to service 
connection for a psychiatric disability within one year of 
discharge.

5. In a July 31, 1995, Board decision, the veteran's request 
to reopen a previously denied claim of entitlement to service 
connection for PTSD was denied.  

6.  On March 25, 1997, the veteran's request to reopen a 
claim of entitlement to service connection for PTSD was 
received by the RO.

7. No communication or medical record following July 31, 
1995, and prior to March 25, 1997, may be interpreted as an 
informal claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

3.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A July 31, 1995, Board decision denying a request to 
reopen a claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. § 7104 (West 2002).

5.  The criteria for an effective date prior to March 25, 
1997, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the veteran's PTSD claims, the appeal stems 
from an initial rating assignment.  In this regard, the Court 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, §5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); See 
Dunlap v. Nicholson, No 03-320 (U.S. Vet. App. March 22, 
2007).  In this case, the veteran's PTSD claim was granted, 
and a disability rating and effective date assigned, in a 
July 2005 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  Id.  Moreover, the Court 
has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  

Notwithstanding the above, the Court has recognized that VA's 
failure to inform a claimant of any information and evidence 
not of record that is necessary to substantiate a claim 
("first-element notice") precludes a claimant from 
participating effectively in the processing of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Indeed, the Court has recently stated that the substantive 
nature of that kind of notice error has the natural effect of 
producing prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Therefore, even in cases 
where the veteran is appealing an initial rating assignment, 
first-element notice must be satisfied if the appellant can 
demonstrate how the notification error affected the essential 
fairness of the adjudication.  At that point, VA would have 
the burden of demonstrating the absence of prejudice.  See 
Dunlap v. Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 
2007).  

In the present case, the veteran has not shown that any 
deficiency in first-element notice has affected the essential 
fairness of the adjudication.  Moreover, as already 
discussed, the other elements of notice are not for 
consideration as to the downstream issue claims.  Thus, VA is 
only required to provide presubstantiation notice.  See 
Dunlap.  Specifically, VA is required to advise the appellant 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  The Statement of the Case (SOC) 
must be complete enough to allow the appellant to present 
argument to the Board regarding any disagreement with the RO 
decision on any element of the claim. 38 U.S.C.A. 
§7105(d)(1); 38 C.F.R. § 19.29 (2006).  The VA also has a 
duty to notify the appellant of the evidence considered and 
the reasons and bases for any denied benefit.  38 U.S.C.A. 
§ 5104(b); 38 C.F.R. § 3.103(b).  

The claims folder contains a November 2005 statement of the 
case that includes the pertinent law on effective dates.  
Therefore the notice given to the veteran satisfies the 
requirements regarding VA's duty to notify. 38 U.S.C.A. 
§ 5104(b), 7105(d)(1); 38 C.F.R. §§ 3.103(b), 19.29; See 
Dingess; See also Dunlap.  

Turning to the veteran's service connection claims, these 
issues do not stem from an initial rating assignment.  
Consequently, those claims have not yet been substantiated, 
necessitating that VA's 38 C.F.R. § 5103A obligations are 
fully satisfied.

In the present case, VA satisfied its duty to notify by means 
of August 2002, September 2005, and October 2005 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim.  The notice discussed 
above also apprised the veteran of his and VA's respective 
duties for obtaining evidence.  Additionally, the notice 
asked the veteran to provide any evidence in his possession 
that pertains to his claim.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  However, such notice was provided in a 
later March 2006 communication.  In any event, because the 
instant decision denies the veteran's service connection 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision dated in January 1998 was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are 
associated with the record.  Furthermore, the VA made efforts 
to obtain records affiliated with a disability determination 
by the Social Security Administration (SSA).  However, a 
response from the SSA indicates that after an exhaustive 
search, the veteran's folder could not be located.  Based on 
the foregoing, the Board finds that adequate efforts were 
undertaken by the RO in developing the veteran's claim.  
Under these circumstances, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a September 1999 
personal hearing before the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



Service connection

The veteran is claiming entitlement to service connection for 
headaches, a left shoulder disability, and a back disability.

The evidence of record contains June 2005 VA x-rays showing 
osteophytes of the left shoulder.  As such, the Board has 
considered whether presumptive service connection for chronic 
disease is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of left shoulder 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  No other presumptive 
provisions apply.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, a June 2005 VA examination contains a diagnosis of 
chronic daily contraction, tensional headaches.  A separate 
June 2005 VA spine examination indicates L4-L5 herniated 
nucleus pulposus, L5-S1 radiculopathy and lumbar 
paravertebral myositis.  Finally, inferior acromial 
osteophyte was also diagnosed at a June 2005 VA examination.  

Based on the above, current headache, left shoulder and back 
disabilities are demonstrated and the first element of a 
service connection claim is deemed satisfied here.  However, 
as will be discussed below, the remaining criteria necessary 
to establish service connection have not been met.  

A review of the service medical records shows headache 
complaints in August 1969.  The treatment at that time was 
for Dengue syndrome.   Although the veteran noted frequent or 
severe headache in a report of medical history completed at 
the time of his October 1969 separation examination, 
objective findings were normal.  

Regarding the left shoulder, in-service medical records show 
complaints of tenderness in March 1969, with a provisional 
diagnosis of tendonitis.  No further in-service treatment is 
shown.  The veteran indicated painful or "trick" shoulder 
in a report of medical history completed at the time of his 
October 1969 separation examination, but objective findings 
were normal.  

With respect to the lumbar spine, the veteran was treated for 
low back pain during service in January 1969 and March 1969.  
Objective findings were normal at the veteran's October 1969 
discharge examination.

As discussed above, then, headache, left shoulder, and low 
back complaints are all documented in service.  However, the 
overall evidence does not demonstrate that any chronic 
headache, left shoulder, or low back disability was incurred 
during active service.  Rather, the in-service complaints are 
found to be reflective of transitory symptoms that resolved 
prior to discharge, as evidenced by the lack of continued in-
service treatment and by the veteran's normal separation 
examination.  

In finding that no chronic headache, left shoulder, or low 
back disability was incurred during active service, the Board 
has also considered the post-service evidence.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  However, this is not the case here, for 
the reasons discussed below.  

The post-service medical evidence show headache complaints 
upon VA examination in 1972, but neurologic findings were 
normal.  The record does not
demonstrate additional treatment for headaches until 1980.  
The record does not indicate care for a lumbar spine 
disability until 1972, when Domingo Mimoso M.D. began 
treating the veteran, as explained in a February 1998 letter.  
Documented treatment for the low back is not seen until 1984, 
when x-ray studies showed a straightening of lumbar curvature 
due to muscle spasm.  Finally, as to the left shoulder, an 
April 2004 letter written by Dr. Zacarias Alamo Maldonado 
reveals that the veteran received treatment for that 
disability in 2003.  No other post-service evidence shows 
treatment referable to the left shoulder at an earlier date.  

In the absence of demonstration of continuity of 
symptomatology, the post-service treatment for headaches, a 
left shoulder disability, and a low back disability is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates any current 
headache, left shoulder, or low back disability to active 
duty.  In fact, the VA examiner in June 2005 reached the 
opposite conclusion based on the absence of continued 
treatment for those conditions.  He also based his conclusion 
on shoulder and spine x-rays taken in service in 1969, both 
showing no abnormality.  

The VA examiner's opinion was accompanied by a clear 
rationale.  Moreover, it was offered following a review of 
the claims file and after an objective examination of the 
veteran.  For all of these reasons, it is found to be highly 
probative.  Furthermore, while the veteran himself believes 
that his current headache, left shoulder, and low back 
disabilities are causally related to active service, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current headache, left shoulder or low back disability 
was incurred in service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier effective date

A July 2005 rating decision granted a 30 percent evaluation 
for PTSD.  The veteran contends that he is entitled to an 
earlier effective date for this award of service connection.

A subsequent November 2005 rating action amended the 
effective date of the grant of service connection for PTSD to 
March 25, 1997.  Thus, the question for consideration is 
whether an award prior to this date is possible.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in December 1969.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection 
for a psychiatric disability within one year from his 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible. 

It is observed that a Board decision dated July 31, 1995, 
denied the veteran's request to reopen a claim of entitlement 
to service connection for PTSD.  That decision is final.  See 
38 U.S.C.A. § 7104.  The effect of that finality is to 
preclude an award of an effective date prior that denial.  
Moreover, the veteran has not raised a claim of clear and 
unmistakable error (CUE) such as to challenge the finality of 
that determination.  

Based on the foregoing, any effective date awarded in the 
present case must follow July 31, 1995.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application for 
compensation for a low back disability on March 25, 1997.  
Thus, that date serves as the date of claim. Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the March 25, 1997, 
date selected by the RO is the earliest possible effective 
date. The reason for this is that, if the entitlement arose 
prior to March 25, 1997, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after March 25, 1997, would not 
entitle the veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final Board decision in July 31, 1995, but 
prior to March 25, 1997, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2006).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between July 31, 1995, 
and March 25, 1997, indicating an intent to reopen a claim of 
entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's March 1997 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than March 25, 
1997. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993). 

In sum, the presently assigned effective date of March 25, 
1997, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for headaches is denied.

Service connection for a left shoulder disability is denied.

Service connection for a back disability is denied.

Entitlement to an effective date earlier than March 25, 1997, 
for a grant of service connection for PTSD is denied.


REMAND

The Board finds that additional development is required prior 
to adjudication of the veteran's claims of entitlement to 
service connection for a chest disability and entitlement to 
an initial rating in excess of 30 percent for PTSD, as will 
be discussed below.

Regarding the chest claim, it is observed that this issue was 
previously before the Board in August 2004.  At that time, a 
remand was ordered in part to obtain a VA examination and 
opinion of etiology as to the veteran's claimed disabilities.  
While VA examinations dated in June 2005 appropriately 
addressed the headache, left shoulder, and back claims, such 
examination reports did not provide findings or offer any 
opinion as to the chest claim.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.  Because the RO a 
medical opinion was not obtained as to the chest claim, as 
directed in the Board's August 2004 remand, that claim must 
be remanded for corrective action.

With respect to the veteran's request for an initial rating 
in excess of 30 percent for PTSD, the Board notes that a VA 
psychiatric examination was provided in January 2006.  
However, the complete examination report is not associated 
with the claims folder.  Indeed, only the first page of the 
examination is currently part of the record.  Therefore, the 
evidence of record is not sufficient to evaluate the PTSD 
claim at the present time.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any chest condition.  Any 
necessary tests should be conducted and 
all diagnoses should be noted.  The 
examiner should state whether it is at 
least as likely as not that any diagnosed 
disability is causally related to active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with this request and the 
examination report should indicate that 
such a review has occurred.

2.  Reassociate the veteran's January 
2006 VA psychiatric examination with the 
claims folder.  

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


